Name: Decision No 4/90 of the EEC-Austria Joint Committee of 18 June 1990 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methodes of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  leather and textile industries;  Europe;  beverages and sugar;  European construction;  executive power and public service
 Date Published: 1990-08-08

 nan